Title: From Thomas Jefferson to United States Senate, 7 January 1807
From: Jefferson, Thomas
To: United States Senate


                        
                            To the Senate of the United States
                            
                     Jan. 7. 1807.
                        
                        I nominate Thomas G. Thornton Marshal for the district of Maine.
                        Oliver Barnet of New Jersey to be Marshal for New Jersey:
                        John Smith of Pensylvania to be Marshal for Pensylvania.
                        Joseph Scott of Virginia to be Marshal for Virginia:
                        Robert E. Cochran of S. Carolina to be Marshal for S. Carolina.
                        John Childress of West Tennissee to be Marshal for West Tennissee.
                        the several commissions of marshal heretofore granted them being about expiring.
                        
                            Th: Jefferson
                            
                            
                        
                    